IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THERESA KOECH RASH, A/K/A                 : No. 63 WM 2018
THERESA SUE RASH, ADMINISTRATRIX          :
OF THE ESTATE OF JOSEPH M.                :
KOECH, DECEASED                           :
                                          :
                                          :
             v.                           :
                                          :
                                          :
AMERICAN TALC COMPANY, AVON               :
PRODUCTS, INC., COLGATE-                  :
PALMOLIVE COMPANY, CYCTEC                 :
INDUSTRIES, INC., ON BEHALF OF            :
WYETH HOLDINGS, LLC, F/K/A WYETH          :
HOLDINGS CORPORATION, F/K/A               :
AMERICAN CYANAMID COMPANY,                :
SUCCESSOR-BY-MERGER TO                    :
SHULTON, INC., GIANT EAGLE, INC.,         :
IMERYS TALC AMERICA, INC.,                :
JOHNSON & JOHNSON CONSUMER,               :
INC., RITE-AID CORPORATION,               :
SHULTON, INC., THE PROCTOR &              :
GAMBLE COMPANY, WHITTAKER                 :
CLARK & DANIELS, INC.                     :
                                          :
                                          :
PETITION OF: IMERYS TALC AMERICA,         :
INC.                                      :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of August, 2018, the Petition to Permit Filing of Post-

Submission Opinions is GRANTED.      The Petition for Extraordinary Jurisdiction is

DENIED.